UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04892 Templeton Growth Fund, Inc. (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 6/30/16 Item 1. Proxy Voting Records. Templeton Growth Fund, Inc. AEGON NV Meeting Date:MAY 20, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:AGN Security ID:N00927298 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Presentation on the Course of Business in 2015 Management None None 3.1 Receive Report of Management Board (Non-Voting) Management None None 3.2 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 3.3 Adopt Financial Statements and Statutory Reports Management For For 4 Approve Dividends of EUR 0.25 per Common Share and EUR 0.00625 per Common Share B Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Reelect Robert Routs to Supervisory Board Management For For 8 Reelect Ben van der Veer to Supervisory Board Management For For 9 Reelect Dirk Verbeek to Supervisory Board Management For For 10 Fix Maximum Variable Compensation Ratio at 200 percent of Base Salary for Company Subsidiaries Management For For 11 Approve Cancellation of Repurchased Shares Management For For 12 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 13 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 14 Authorize Board to Issue Shares Up To 1 Percent of Issued Capital Under Incentive Plans Management For For 15 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 16 Other Business (Non-Voting) Management None None 17 Close Meeting Management None None AKZO NOBEL NV Meeting Date:APR 20, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:AKZA Security ID:N01803100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3.a Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 3.b Adopt Financial Statements and Statutory Reports Management For For 3.c Discuss on the Company's Dividend Policy Management None None 3.d Approve Dividends of EUR 1.55 Per Share Management For For 4.a Approve Discharge of Management Board Management For For 4.b Approve Discharge of Supervisory Board Management For For 5.a Reappoint A.C.M.A. Buchner to Management Board Management For For 6.a Amend Executive Incentive Bonus Plan Management For For 7.a Elect P.J. Kirby to Supervisory Board Management For For 7.b Reelect S.M. Baldauf to Supervisory Board Management For For 7.c Reelect B.J.M. Verwaayen to Supervisory Board Management For For 8.a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For For 8.b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10 Allow Questions and Close Meeting Management None None ALLERGAN PLC Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:AGN Security ID:G0177J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nesli Basgoz Management For For 1.2 Elect Director Paul M. Bisaro Management For For 1.3 Elect Director James H. Bloem Management For For 1.4 Elect Director Christopher W. Bodine Management For For 1.5 Elect Director Christopher J. Coughlin Management For For 1.6 Elect Director Michael R. Gallagher Management For For 1.7 Elect Director Catherine M. Klema Management For For 1.8 Elect Director Peter J. McDonnell Management For For 1.9 Elect Director Patrick J. O'Sullivan Management For For 1.10 Elect Director Brenton L. Saunders Management For For 1.11 Elect Director Ronald R. Taylor Management For Withhold 1.12 Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4A Amend Articles of Association to Make Certain Administrative Amendments Management For For 4B Amend Articles of Association to Make Certain Administrative Amendments Management For For 5A Amend Articles of Association to Provide for a Plurality Voting Standard in the Event of a Contested Election Management For For 5B Establish Range for Size of Board Management For For 6 Approve Reduction in Share Capital Management For For 7 Report on Lobbying Payments and Policy Shareholder Against For 8 Require Independent Board Chairman Shareholder Against For ALPHABET INC. Meeting Date:JUN 08, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:GOOGL Security ID:02079K305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For Withhold 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For Withhold 1.7 Elect Director Ann Mather Management For Withhold 1.8 Elect Director Alan R. Mulally Management For For 1.9 Elect Director Paul S. Otellini Management For For 1.10 Elect Director K. Ram Shriram Management For For 1.11 Elect Director Shirley M. Tilghman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Amended and Restated Certificate of Incorporation of Google Inc. Management For For 5 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against For 7 Report on Political Contributions Shareholder Against Against 8 Require a Majority Vote for the Election of Directors Shareholder Against For 9 Require Independent Board Chairman Shareholder Against Against 10 Report on Gender Pay Gap Shareholder Against For AMERICAN INTERNATIONAL GROUP, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:AIG Security ID:026874784 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director W. Don Cornwell Management For For 1b Elect Director Peter R. Fisher Management For For 1c Elect Director John H. Fitzpatrick Management For For 1d Elect Director Peter D. Hancock Management For For 1e Elect Director William G. Jurgensen Management For For 1f Elect Director Christopher S. Lynch Management For For 1g Elect Director Samuel J. Merksamer Management For For 1h Elect Director George L. Miles, Jr. Management For For 1i Elect Director Henry S. Miller Management For For 1j Elect Director Robert S. Miller Management For For 1k Elect Director Linda A. Mills Management For For 1l Elect Director Suzanne Nora Johnson Management For For 1m Elect Director John A. Paulson Management For For 1n Elect Director Ronald A. Rittenmeyer Management For For 1o Elect Director Douglas M. Steenland Management For For 1p Elect Director Theresa M. Stone Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For AMGEN INC. Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:AMGN Security ID:031162100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Baltimore Management For For 1.2 Elect Director Frank J. Biondi, Jr. Management For For 1.3 Elect Director Robert A. Bradway Management For For 1.4 Elect Director Francois de Carbonnel Management For For 1.5 Elect Director Robert A. Eckert Management For For 1.6 Elect Director Greg C. Garland Management For For 1.7 Elect Director Fred Hassan Management For For 1.8 Elect Director Rebecca M. Henderson Management For For 1.9 Elect Director Frank C. Herringer Management For For 1.10 Elect Director Tyler Jacks Management For For 1.11 Elect Director Judith C. Pelham Management For For 1.12 Elect Director Ronald D. Sugar Management For For 1.13 Elect Director R. Sanders Williams Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Vote Counting to Exclude Abstentions Shareholder Against Against APACHE CORPORATION Meeting Date:MAY 12, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Annell R. Bay Management For For 2 Elect Director John J. Christmann, IV Management For For 3 Elect Director Chansoo Joung Management For For 4 Elect Director William C. Montgomery Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Approve Omnibus Stock Plan Management For For AXA Meeting Date:APR 27, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:CS Security ID:F06106102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.10 per Share Management For For 4 Advisory Vote on Compensation of Henri de Castries, Chairman and CEO Management For For 5 Advisory Vote on Compensation of Denis Duverne, Vice CEO Management For For 6 Approve Auditors' Special Report on Related-Party Transactions Management For For 7 Reelect Stefan Lippe as Director Management For For 8 Reelect Francois Martineau as Director Management For For 9 Elect Irene Dorner as Director Management For For 10 Elect Angelien Kemna as Director Management For For 11 Reelect Doina Palici Chehab as Representative of Employee Shareholders to the Board Management For For 12 Elect Alain Raynaud as Representative of Employee Shareholders to the Board Management Against Against 13 Elect Martin Woll as Representative of Employee Shareholders to the Board Management Against Against 14 Renew Appointment of Mazars as Auditor Management For For 15 Renew Appointment of Emmanuel Charnavel as Alternate Auditor Management For For 16 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 18 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Reserved for Employees of International Subsidiaries Management For For 19 Authorize up to 1 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 20 Authorize up to 0.4 Percent of Issued Capital for Use in Restricted Stock Plans Reserved for Pension Contribution Management For For 21 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 22 Authorize Filing of Required Documents/Other Formalities Management For For BAE SYSTEMS PLC Meeting Date:MAY 04, 2016 Record Date:MAY 02, 2016 Meeting Type:ANNUAL Ticker:BA. Security ID:G06940103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Sir Roger Carr as Director Management For For 5 Re-elect Jerry DeMuro as Director Management For For 6 Re-elect Harriet Green as Director Management For For 7 Re-elect Christopher Grigg as Director Management For For 8 Re-elect Ian King as Director Management For For 9 Re-elect Peter Lynas as Director Management For For 10 Re-elect Paula Rosput Reynolds as Director Management For For 11 Re-elect Nicholas Rose as Director Management For For 12 Re-elect Ian Tyler as Director Management For For 13 Elect Elizabeth Corley as Director Management For For 14 Reappoint KPMG LLP as Auditors Management For For 15 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For BAKER HUGHES INCORPORATED Meeting Date:MAY 24, 2016 Record Date:APR 01, 2016 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Larry D. Brady Management For For 1b Elect Director Gregory D. Brenneman Management For For 1c Elect Director Clarence P. Cazalot, Jr. Management For For 1d Elect Director Martin S. Craighead Management For For 1e Elect Director William H. Easter, III Management For For 1f Elect Director Lynn L. Elsenhans Management For For 1g Elect Director Anthony G. Fernandes Management For For 1h Elect Director Claire W. Gargalli Management For For 1i Elect Director Pierre H. Jungels Management For For 1j Elect Director James A. Lash Management For For 1k Elect Director J. Larry Nichols Management For For 1l Elect Director James W. Stewart Management For For 1m Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Provide Vote Counting to Exclude Abstentions Shareholder Against Against BG GROUP PLC Meeting Date:JAN 28, 2016 Record Date:JAN 26, 2016 Meeting Type:SPECIAL Ticker:BG. Security ID:G1245Z108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Matters Relating to the Cash and Share Offer for BG Group plc by Royal Dutch Shell plc Management For For BG GROUP PLC Meeting Date:JAN 28, 2016 Record Date:JAN 26, 2016 Meeting Type:COURT Ticker:BG. Security ID:G1245Z108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For BNP PARIBAS SA Meeting Date:MAY 26, 2016 Record Date:MAY 23, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:BNP Security ID:F1058Q238 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.31 per Share Management For For 4 Approve Non-Compete Agreement with Jean-Laurent Bonnafe, CEO Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Jean-Laurent Bonnafe as Director Management For For 7 Reelect Marion Guillou as Director Management For For 8 Reelect Michel Tilmant as Director Management For For 9 Elect Wouter De Ploey as Director Management For For 10 Advisory Vote on Compensation of Jean Lemierre, Chairman Management For For 11 Advisory Vote on Compensation of Jean-Laurent Bonnafe, CEO Management For For 12 Advisory Vote on Compensation of Philippe Bordenave, Vice-CEO Management For For 13 Advisory Vote on Compensation of Francois Villeroy de Galhau, Vice-CEO until April 30, 2015 Management For For 14 Advisory Vote on the Overall Envelope of Compensation of Certain Senior Management, Responsible Officers and the Risk-takers Management For For 15 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.3 Million Management For For 16 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.2 Billion Management For For 17 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 240 Million Management For For 18 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 19 Set Total Limit for Capital Increase without Preemptive Rights to Result from Issuance Requests Under Items 17 and 18 at EUR 240 Million Management For For 20 Authorize Capitalization of Reserves of Up to EUR 1.2 Billion for Bonus Issue or Increase in Par Value Management For For 21 Set Total Limit for Capital Increase with or without Preemptive Rights to Result from Issuance Requests Under Items 16 to 18 at EUR 1.2 Billion Management For For 22 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 23 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 24 Authorize Filing of Required Documents/Other Formalities Management For For BP PLC Meeting Date:APR 14, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Against 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Dr Brian Gilvary as Director Management For For 5 Re-elect Paul Anderson as Director Management For For 6 Re-elect Alan Boeckmann as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Cynthia Carroll as Director Management For For 9 Re-elect Ian Davis as Director Management For For 10 Re-elect Dame Ann Dowling as Director Management For For 11 Re-elect Brendan Nelson as Director Management For For 12 Elect Paula Reynolds as Director Management For For 13 Elect Sir John Sawers as Director Management For For 14 Re-elect Andrew Shilston as Director Management For For 15 Re-elect Carl-Henric Svanberg as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For CAPITAL ONE FINANCIAL CORPORATION Meeting Date:MAY 05, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:COF Security ID:14040H105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard D. Fairbank Management For For 1b Elect Director Patrick W. Gross Management For For 1c Elect Director Ann Fritz Hackett Management For Against 1d Elect Director Lewis Hay, III Management For For 1e Elect Director Benjamin P. Jenkins, III Management For For 1f Elect Director Peter Thomas Killalea Management For For 1g Elect Director Pierre E. Leroy Management For For 1h Elect Director Peter E. Raskind Management For For 1i Elect Director Mayo A. Shattuck, III Management For For 1j Elect Director Bradford H. Warner Management For For 1k Elect Director Catherine G. West Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CHESAPEAKE ENERGY CORPORATION Meeting Date:MAY 20, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:CHK Security ID:165167107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Archie W. Dunham Management For For 1b Elect Director Vincent J. Intrieri Management For For 1c Elect Director Robert D. (Doug) Lawler Management For For 1d Elect Director John J. (Jack) Lipinski Management For For 1e Elect Director R. Brad Martin Management For For 1f Elect Director Merrill A. (Pete) Miller, Jr. Management For For 1g Elect Director Kimberly K. Querrey Management For For 1h Elect Director Thomas L. Ryan Management For For 2 Increase Authorized Common Stock Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Cease Using Oil and Gas Reserve Metrics for Senior Executive's Compensation Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against CHEVRON CORPORATION Meeting Date:MAY 25, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexander B. Cummings, Jr. - Resigned Management None None 1b Elect Director Linnet F. Deily Management For For 1c Elect Director Robert E. Denham Management For For 1d Elect Director Alice P. Gast Management For For 1e Elect Director Enrique Hernandez, Jr. Management For For 1f Elect Director Jon M. Huntsman, Jr. Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director John G. Stumpf Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Inge G. Thulin Management For For 1k Elect Director John S. Watson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Non-Employee Director Omnibus Stock Plan Management For For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 7 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against For 8 Annually Report Reserve Replacements in BTUs Shareholder Against Against 9 Increase Return of Capital to Shareholders in Light of Climate Change Risks Shareholder Against Against 10 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against 11 Require Director Nominee with Environmental Experience Shareholder Against Against 12 Amend Bylaws Call Special Meetings Shareholder Against Against CHINA LIFE INSURANCE CO. LIMITED Meeting Date:MAY 30, 2016 Record Date:APR 29, 2016 Meeting Type:ANNUAL Ticker:2628 Security ID:Y1477R204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Report of the Board of Directors Management For For 2 Approve 2015 Report of the Supervisory Committee Management For For 3 Approve 2015 Financial Report Management For For 4 Approve 2015 Profit Distribution Plan Management For For 5 Approve Remuneration of Directors and Supervisors Management For For 6 Elect Leung Oi-Sie Elsie as Director Management For For 7 Approve Remuneration of Auditors Management For For 8 Approve Ernst & Young Hua Ming LLP as PRC Auditor and Ernst & Young as International Auditor Management For For 9 Approve Continued Donations to China Life Foundation Management For For 10 Approve Amendments to the Rules of Procedures for the Board of Directors Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against CHINA MOBILE LIMITED Meeting Date:MAY 26, 2016 Record Date:MAY 19, 2016 Meeting Type:ANNUAL Ticker:941 Security ID:Y14965100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Shang Bing as Director Management For For 3.2 Elect Li Yue as Director Management For For 3.3 Elect Sha Yuejia as Director Management For Against 3.4 Elect Liu Aili as Director Management For For 4 Approve PricewaterhouseCoopers and PricewaterhouseCoopers Zhong Tian LLP as Auditors for Hong Kong Financial Reporting and U.S. Financial Reporting Purposes, Respectively and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against CHINA TELECOM CORPORATION LTD Meeting Date:OCT 23, 2015 Record Date:SEP 18, 2015 Meeting Type:SPECIAL Ticker:00728 Security ID:169426103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Chang Xiaobing as Director and Authorize Board to Fix His Remuneration Management For For CHINA TELECOM CORPORATION LTD Meeting Date:NOV 27, 2015 Record Date:OCT 26, 2015 Meeting Type:SPECIAL Ticker:00728 Security ID:169426103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Engineering Framework Agreement, the Renewed Annual Caps and Related Transactions Management For For 2 Approve Ancillary Telecommunications Services Agreement, the Renewed Annual Caps and Related Transactions Management For For 3 Approve Revised Annual Cap Under the Engineering Framework Agreement and Related Transactions Management For For CHINA TELECOM CORPORATION LTD Meeting Date:MAY 25, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:728 Security ID:169426103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year 2015 Management For For 2 Approve Profit Distribution Plan and Final Dividend for the Year 2015 Management For For 3 Approve Deloitte Touche Tohmatsu as International Auditor and Deloitte Touche Tohmatsu Certified Public Accountants LLP as Domestic Auditor and Authorize Board to Fix Their Remuneration Management For For 4.1 Approve Issuance of Debentures Management For Against 4.2 Authorized Board to Deal with All Matters in Relation to the Issuance of Debentures Management For Against 5.1 Approve Issuance of Company Bonds Management For For 5.2 Authorized Board to Deal with All Matters in Relation to the Issuance of Company Bonds Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Board to Increase Registered Capital of the Company and Amend Articles of Association to Reflect Such Increase Management For Against CISCO SYSTEMS, INC. Meeting Date:NOV 19, 2015 Record Date:SEP 21, 2015 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Michael D. Capellas Management For For 1d Elect Director John T. Chambers Management For For 1e Elect Director Brian L. Halla Management For For 1f Elect Director John L. Hennessy Management For For 1g Elect Director Kristina M. Johnson Management For For 1h Elect Director Roderick C. McGeary Management For For 1i Elect Director Charles H. Robbins Management For For 1j Elect Director Arun Sarin Management For For 1k Elect Director Steven M. West Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Adopt Holy Land Principles Shareholder Against Against 5 Adopt Proxy Access Right Shareholder Against Against CITIGROUP INC. Meeting Date:APR 26, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Ellen M. Costello Management For For 1c Elect Director Duncan P. Hennes Management For For 1d Elect Director Peter B. Henry Management For For 1e Elect Director Franz B. Humer Management For For 1f Elect Director Renee J. James Management For For 1g Elect Director Eugene M. McQuade Management For For 1h Elect Director Michael E. O'Neill Management For For 1i Elect Director Gary M. Reiner Management For For 1j Elect Director Judith Rodin Management For For 1k Elect Director Anthony M. Santomero Management For For 1l Elect Director Joan E. Spero Management For For 1m Elect Director Diana L. Taylor Management For For 1n Elect Director William S. Thompson, Jr. Management For For 1o Elect Director James S. Turley Management For For 1p Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Demonstrate No Gender Pay Gap Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Appoint a Stockholder Value Committee Shareholder Against Against 9 Claw-back of Payments under Restatements Shareholder Against Against 10 Limit/Prohibit Accelerated Vesting of Awards Shareholder Against Against COMCAST CORPORATION Meeting Date:DEC 10, 2015 Record Date:OCT 20, 2015 Meeting Type:SPECIAL Ticker:CMCSA Security ID:20030N200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Conversion of Securities Management For For COMCAST CORPORATION Meeting Date:MAY 19, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:CMCSA Security ID:20030N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth J. Bacon Management For For 1.2 Elect Director Madeline S. Bell Management For For 1.3 Elect Director Sheldon M. Bonovitz Management For For 1.4 Elect Director Edward D. Breen Management For Withhold 1.5 Elect Director Joseph J. Collins Management For Withhold 1.6 Elect Director Gerald L. Hassell Management For Withhold 1.7 Elect Director Jeffrey A. Honickman Management For For 1.8 Elect Director Eduardo G. Mestre Management For For 1.9 Elect Director Brian L. Roberts Management For For 1.10 Elect Director Johnathan A. Rodgers Management For For 1.11 Elect Director Judith Rodin Management For Withhold 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Amend Restricted Stock Plan Management For For 4 Amend Stock Option Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Amend Nonqualified Employee Stock Purchase Plan Management For For 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Pro-rata Vesting of Equity Awards Shareholder Against For 9 Require Independent Board Chairman Shareholder Against For 10 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For COMPAGNIE GENERALE DES ETABLISSEMENTS MICHELIN Meeting Date:MAY 13, 2016 Record Date:MAY 10, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:ML Security ID:F61824144 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends of EUR 2.85 per Share Management For For 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Advisory Vote on Compensation of Jean-Dominique Senard, General Manager Management For For 7 Reelect Anne-Sophie de La Bigne as Supervisory Board Member Management For For 8 Reelect Jean-Pierre Duprieu as Supervisory Board Member Management For For 9 Ratify Appointment of Monique Leroux as Supervisory Board Member Management For For 10 Approve Remuneration of Supervisory Board Members in the Aggregate Amount of EUR 555,000 Management For For 11 Renew Appointment of PricewaterhouseCoopers Audit as Auditor Management For For 12 Appoint Jean-Baptiste Deschryver as Alternate Auditor Management For For 13 Renew Appointment of Deloitte and Associes as Auditor Management For For 14 Renew Appointment of B.E.A.S as Alternate Auditor Management For For 15 Approve Issuance of Securities Convertible into Debt, up to an Aggregate Amount of EUR 2.5 Billion Management For For 16 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 127 Million Management For For 17 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 36 Million Management For For 18 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 36 Million Management For For 19 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 20 Authorize Capitalization of Reserves of Up to EUR 80 Million for Bonus Issue or Increase in Par Value Management For For 21 Authorize Capital Increase of Up to 10 Percent of Issued Capital for Future Exchange Offers and Future Acquisitions Management For For 22 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 23 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 127 Million Management For For 24 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 25 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 26 Authorize Filing of Required Documents/Other Formalities Management For For CREDIT AGRICOLE SA Meeting Date:MAY 19, 2016 Record Date:MAY 16, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:ACA Security ID:F22797108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.60 per Share Management For For 4 Approve Stock Dividend Program (Cash or New Shares) Management For For 5 Approve Transaction with Jean-Paul Chifflet Management For For 6 Approve Exceptional Payment to Jean-Marie Sander Management For Against 7 Approve Termination Package of Jean-Yves Hocher Management For For 8 Approve Termination Package of Bruno de Laage Management For For 9 Approve Termination Package of Michel Mathieu Management For For 10 Approve Termination Package of Philippe Brassac Management For Against 11 Approve Termination Package of Xavier Musca Management For Against 12 Approve Transactions with Credit Agricole Corporate and Investment Bank and, the American Authorities Re: American Authorities' Investigation on Transactions Denominated in Dollars with Countries Subject to U.S. Sanctions Management For For 13 Approve Transaction with Credit Agricole Corporate and Investment Bank Re: Settlement of the Penalty to NYDFS and to the Federal Reserve Management For For 14 Approve Transaction with a Related Party Re : Tax Consolidation Convention Management For For 15 Approve Transaction with a Related Party Re: Reclassification of its holding in Caisses regionales Management For For 16 Approve Transaction with Caisses Regionales Re: Switch Mechanism Management For For 17 Ratify Appointment of Dominique Lefebvre as Director Management For Against 18 Ratify Appointment of Jean-Paul Kerrien as Director Management For Against 19 Ratify Appointment of Renee Talamona as Director Management For Against 20 Reelect Dominique Lefebvre as Director Management For Against 21 Reelect Jean-Paul Kerrien as Director Management For Against 22 Reelect Veronique Flachaire as Director Management For Against 23 Reelect Jean-Pierre Gaillard as Director Management For Against 24 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.4 Million Management For For 25 Advisory Vote on Compensation of Jean-Marie Sander, Chairman until Nov. 4, 2015 Management For For 26 Advisory Vote on Compensation of Dominique Lefebvre, Chairman since Nov. 4, 2015 Management For For 27 Advisory Vote on Compensation of Jean-Paul Chifflet, CEO until May 20, 2015 Management For For 28 Advisory Vote on Compensation of Philippe Brassac, CEO since May 20, 2015 Management For For 29 Advisory Vote on Compensation of Jean-Yves Hocher, Bruno de Laage, Michel Mathieu and, Xavier Musca, Vice-CEOs Management For For 30 Advisory Vote on the Aggregate Remuneration Granted in 2015 to Senior Management, Responsible Officers and Regulated Risk-Takers Management For For 31 Fix Maximum Variable Compensation Ratio for Executives and Risk Takers Management For For 32 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 33 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 3.95 Billion Management For For 34 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 792 Million Management For For 35 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 792 Milliion Management For For 36 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Items 33-35, 37-38, 41 and 42 Management For For 37 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 38 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Management For For 39 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 3.95 Billion Management For For 40 Authorize Capitalization of Reserves Bonus Issue or Increase in Par Value Management For For 41 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 42 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Reserved for International Employees Management For For 43 Authorize up to 0.2 Percent of Issued Capital for Use in Restricted Stock Plans Management For Against 44 Authorize Filing of Required Documents/Other Formalities Management For For CREDIT SUISSE GROUP AG Meeting Date:NOV 19, 2015 Record Date: Meeting Type:SPECIAL Ticker:CSGN Security ID:H3698D419 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve CHF 2.3 Million Share Capital Increase without Preemptive Rights for Private Placement Management For For 2 Approve Share Capital Increase of Up to CHF 10.4 Million with Preemptive Rights Management For For 3.1 Additional Voting Instructions - Shareholder Proposals (Voting) Management None Against 3.2 Additional Voting Instructions - Board of Directors Proposals (Voting) Management None Against CREDIT SUISSE GROUP AG Meeting Date:APR 29, 2016 Record Date: Meeting Type:ANNUAL Ticker:CSGN Security ID:H3698D419 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 1.2 Approve Remuneration Report Management For For 1.3 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3.1 Approve Allocation of Income Management For For 3.2 Approve Dividends of CHF 0.70 per Share from Capital Contribution Reserves Management For For 4.1 Approve Maximum Remuneration of Directors in the Amount of CHF 12 Million Management For For 4.2.1 Approve Short-Term Variable Remuneration of Executive Committee in the Amount of CHF 34.6 Million Management For For 4.2.2 Approve Maximum Fixed Remuneration of Executive Committee in the Amount of CHF 33 Million Management For For 4.2.3 Approve Maximum Long-Term Variable Remuneration of Executive Committee in the Amount of CHF 49 Million Management For For 5.1 Approve Amendment of Pool of Authorized Capital with or without Preemptive Rights for Script Dividends Management For For 5.2 Approve Amendment of Pool of Authorized Cpaital with or without Preemptive Rights for Future Acquisitions Management For For 6.1a Reelect Urs Rohner as Director and Board Chairman Management For For 6.1b Reelect Jassim Al Thani as Director Management For For 6.1c Reelect Iris Bohnet as Director Management For For 6.1d Reelect Noreen Doyle as Director Management For For 6.1e Reelect Andreas Koopmann as Director Management For For 6.1f Reelect Jean Lanier as Director Management For For 6.1g Reelect Seraina Maag as Director Management For For 6.1h Reelect Kai Nargolwala as Director Management For For 6.1i Reelect Severin Schwan as Director Management For For 6.1j Reelect Richard Thornburgh as Director Management For For 6.1k Reelect John Tiner as Director Management For For 6.1l Elect Alexander Gut as Director Management For For 6.1m Elect Joaquin J. Ribeiro as Director Management For For 6.2a Appoint Iris Bohnet as Member of the Compensation Committee Management For For 6.2b Appoint Andreas Koopmann as Member of the Compensation Committee Management For For 6.2c Appoint Jean Lanier as Member of the Compensation Committee Management For For 6.2d Appoint Kai Nargolwala as Member of the Compensation Committee Management For For 6.3 Ratify KPMG AG as Auditors Management For For 6.4 Ratify BDO AG as Special Auditor Management For For 6.5 Designate Andreas Keller as Independent Proxy Management For For 7.1 Transact Other Business: Proposals by Shareholders (Voting) Management None Against 7.2 Transact Other Business: Proposals by the Board of Directors (Voting) Management None Against CRH PLC Meeting Date:APR 28, 2016 Record Date:APR 26, 2016 Meeting Type:ANNUAL Ticker:CRG Security ID:G25508105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Approve Remuneration Policy Management For For 5 Approve Increase in the Aggregate Limit of Fees Payable to Non-executive Directors Management For For 6(a) Re-elect Ernst Bartschi as Director Management For For 6(b) Re-elect Maeve Carton as Director Management For For 6(c) Re-elect Nicky Hartery as Director Management For For 6(d) Re-elect Patrick Kennedy as Director Management For For 6(e) Elect Rebecca McDonald as Director Management For For 6(f) Re-elect Donald McGovern Jr. as Director Management For For 6(g) Re-elect Heather Ann McSharry as Director Management For For 6(h) Re-elect Albert Manifold as Director Management For For 6(i) Elect Senan Murphy as Director Management For For 6(j) Re-elect Lucinda Riches as Director Management For For 6(k) Re-elect Henk Rottinghuis as Director Management For For 6(l) Elect William Teuber Jr. as Director Management For For 6(m) Re-elect Mark Towe as Director Management For For 7 Authorise Board to Fix Remuneration of Auditors Management For For 8 Reappoint Ernst & Young as Auditors Management For For 9 Authorise Issue of Equity with Pre-emptive Rights Management For For 10 Authorise Issue of Equity without Pre-emptive Rights Management For For 11 Authorise Market Purchase of Ordinary Shares Management For For 12 Authorise Reissuance of Treasury Shares Management For For 13 Approve Scrip Dividend Program Management For For DBS GROUP HOLDINGS LTD. Meeting Date:APR 28, 2016 Record Date: Meeting Type:ANNUAL Ticker:D05 Security ID:Y20246107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Directors' Fees Management For For 4 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect Euleen Goh as Director Management For For 6 Elect Danny Teoh as Director Management For For 7 Elect Piyush Gupta as Director Management For For 8 Elect Nihal Vijaya Devadas Kaviratne as Director Management For For 9 Approve Grant of Awards and Issuance of Shares Pursuant to the DBSH Share Plan Management For For 10 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 11 Approve Issuance of Shares Under the DBSH Scrip Dividend Scheme for the Final Dividends for the Year Ended Dec. 31, 2015 Management For For 12 Approve Issuance of Shares Under the DBSH Scrip Dividend Scheme for the Dividends which may be Declared for the Year Ending Dec. 31, 2016 Management For For 13 Authorize Share Repurchase Program Management For For 14 Adopt New Constitution Management For For DEUTSCHE LUFTHANSA AG Meeting Date:APR 28, 2016 Record Date: Meeting Type:ANNUAL Ticker:LHA Security ID:D1908N106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.50 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 5 Elect Martina Merz to the Supervisory Board Management For For 6 Approve Remuneration System for Management Board Members Management For For 7 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 1.5 Billion; Approve Creation of EUR 237.8 Million Pool of Capital to Guarantee Conversion Rights Management For For 8 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2016 Management For For ELI LILLY AND COMPANY Meeting Date:MAY 02, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ralph Alvarez Management For For 1b Elect Director R. David Hoover Management For For 1c Elect Director Juan R. Luciano Management For For 1d Elect Director Franklyn G. Prendergast Management For For 1e Elect Director Kathi P. Seifert Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Report on Guidelines for Country Selection Shareholder Against Against ENI S.P.A. Meeting Date:MAY 12, 2016 Record Date:MAY 03, 2016 Meeting Type:ANNUAL Ticker:ENI Security ID:T3643A145 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Elect Alessandro Profumo as Director Shareholder For For 4 Approve Remuneration Report Management For For A Deliberations on Possible Legal Action Against Directors if Presented by Shareholders Management None Against FLEXTRONICS INTERNATIONAL LTD. Meeting Date:AUG 20, 2015 Record Date:JUN 22, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:FLEX Security ID:Y2573F102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Reelect Lay Koon Tan as Director Management For For 1b Reelect William D. Watkins as Director Management For For 2 Reappoint Lawrence A. Zimmerman as Director Management For For 3 Approve Reappointment of Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Issuance of Shares without Preemptive Rights Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For S1 Authorize Share Repurchase Program Management For For FLSMIDTH & CO.A/S Meeting Date:APR 05, 2016 Record Date:MAR 29, 2016 Meeting Type:ANNUAL Ticker:FLS Security ID:K90242130 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3a Approve Actual Remuneration of Directors for 2015 in the Aggregate Amount of DKK 5.3 Million Management For For 3b Approve Remuneration of Directors for 2016 in the Amount of DKK 1.2 Million for the Chairman, DKK 800,000 for the Vice Chairman and DKK 400,000 for Other Directors; Approve Remuneration for Committee Work Management For For 4 Approve Allocation of Income and Dividends of DKK 4 Per Share Management For For 5a Reelect Vagn Sorensen as Director Management For For 5b Reelect Torkil Bentzen as Director Management For For 5c Reelect Sten Jakobsen as Director Management For For 5d Reelect Tom Knutzen as Director Management For For 5e Reelect Caroline Marie as Director Management For For 5f Elect Marius Kloppers as New Director Management For For 5g Elect Richard Smith as New Director Management For For 6 Ratify Deloitte as Auditors Management For For 7.1a Amend Articles Re: Change from Bearer Shares to Registered Shares Management For For 7.1b Amend Articles Re: Notification of Annual General Meetings Management For For 7.2 Approve Creation of DKK 11 Million Pool of Capital without Preemptive Rights Management For For 7.3 Authorize Board to Declare Special Dividends Management For For 7.4 Approve Guidelines for Incentive-Based Compensation for Executive Management and Board Management For For 7.5 Authorize Share Repurchase Program Management For For 8 Other Business Management None None GALP ENERGIA, SGPS S.A. Meeting Date:MAY 05, 2016 Record Date:APR 28, 2016 Meeting Type:ANNUAL Ticker:GALP Security ID:X3078L108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Standalone and Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Discharge of Board Management For For 4 Approve Discharge of Supervisory Board Management For For 5 Approve Discharge of Auditors Management For For 6 Approve Statement on Remuneration Policy Management For For 7 Authorize Repurchase and Reissuance of Shares Management For For GETINGE AB Meeting Date:MAR 30, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:GETI B Security ID:W3443C107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7a Receive Financial Statements and Statutory Reports Management None None 7b Receive Consolidated Financial Statements and Statutory Reports Management None None 7c Receive Auditor's Report on Application of Guidelines for Remuneration for Executive Management Management None None 7d Receive Board's Dividend Proposal Management None None 8 Receive Board and Board Committee Reports Management None None 9 Receive President's Report Management None None 10 Accept Financial Statements and Statutory Reports Management For For 11 Approve Allocation of Income and Dividends of SEK 2.80 Per Share Management For For 12 Approve Discharge of Board and President Management For For 13 Amend Articles Re: Number of Directors; Ratification of Auditors Management For For 14 Determine Number of Members (9) and Deputy Members (0) of Board; Determine Number of Auditors (1) and Deputy Auditors (0) Management For For 15 Approve Remuneration of Directors in the Aggregate Amount of SEK 5.2 Million; Approve Remuneration for Committee Work; Approve Remuneration of Auditors Management For For 16a Reelect Carl Bennet as Director Management For For 16b Reelect Johan Bygge as Director Management For For 16c Reelect Cecilia Daun Wennborg as Director Management For For 16d Reelect Carola Lemne as Director Management For For 16e Reelect Alex Myers as Director Management For For 16f Reelect Malin Persson as Director Management For For 16g Reelect Johan Stern as Director Management For For 16h Reelect Maths Wahlstrom as Director Management For For 16i Elect Johan Malmquist as New Director Management For For 16j Reelect Carl Bennet as Chairman of Board of Directors Management For For 17 Ratify PricewaterhouseCoopers as Auditors Management For For 18 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 19a Approve Long-Term Incentive Plan (LTIP 2016) Management For For 19b1 Amend Articles Re; Introducing New Class C Shares with 1 Vote per Share Management For For 19b2 Approve Issuance of up to 439,390 Class C Shares to Fund LTIP 2016 Management For For 19b3 Authorize Repurchase of up to 439,390 Class C Shares to Fund LTIP 2016 Management For For 19b4 Authorize Transfer of up to 439,390 Class B Shares to Fund LTIP 2016 Management For For 20 Close Meeting Management None None GILEAD SCIENCES, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 16, 2016 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John F. Cogan Management For For 1b Elect Director Kevin E. Lofton Management For For 1c Elect Director John W. Madigan Management For For 1d Elect Director John C. Martin Management For For 1e Elect Director John F. Milligan Management For For 1f Elect Director Nicholas G. Moore Management For For 1g Elect Director Richard J. Whitley Management For For 1h Elect Director Gayle E. Wilson Management For For 1i Elect Director Per Wold-Olsen Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Provide Right to Act by Written Consent Shareholder Against For GLAXOSMITHKLINE PLC Meeting Date:MAY 05, 2016 Record Date:MAY 03, 2016 Meeting Type:ANNUAL Ticker:GSK Security ID:G3910J112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Abstain 3 Elect Vindi Banga as Director Management For For 4 Elect Dr Jesse Goodman as Director Management For For 5 Re-elect Sir Philip Hampton as Director Management For For 6 Re-elect Sir Andrew Witty as Director Management For For 7 Re-elect Sir Roy Anderson as Director Management For For 8 Re-elect Stacey Cartwright as Director Management For For 9 Re-elect Simon Dingemans as Director Management For For 10 Re-elect Lynn Elsenhans as Director Management For For 11 Re-elect Judy Lewent as Director Management For For 12 Re-elect Urs Rohner as Director Management For For 13 Re-elect Dr Moncef Slaoui as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise the Audit & Risk Committee to Fix Remuneration of Auditors Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Approve the Exemption from Statement of the Name of the Senior Statutory Auditor in Published Copies of the Auditors' Reports Management For For 21 Authorise the Company to Call General Meeting with 14 Working Days' Notice Management For For GLENCORE PLC Meeting Date:MAY 19, 2016 Record Date:MAY 17, 2016 Meeting Type:ANNUAL Ticker:GLEN Security ID:G39420107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Anthony Hayward as Director Management For For 3 Re-elect Leonhard Fischer as Director Management For For 4 Re-elect William Macaulay as Director Management For For 5 Re-elect Ivan Glasenberg as Director Management For For 6 Re-elect Peter Coates as Director Management For For 7 Re-elect John Mack as Director Management For For 8 Re-elect Peter Grauer as Director Management For For 9 Re-elect Patrice Merrin as Director Management For For 10 Approve Remuneration Report Management For For 11 Reappoint Deloitte LLP as Auditors Management For For 12 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 13 Authorise Issuance of Equity with Preemptive Rights Management For For 14 Authorise Issuance of Equity without Preemptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Approve Strategic Resilience for 2035 and Beyond Shareholder For For HALLIBURTON COMPANY Meeting Date:MAY 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Abdulaziz F. Al Khayyal Management For For 1.2 Elect Director Alan M. Bennett Management For For 1.3 Elect Director James R. Boyd Management For For 1.4 Elect Director Milton Carroll Management For Against 1.5 Elect Director Nance K. Dicciani Management For For 1.6 Elect Director Murry S. Gerber Management For For 1.7 Elect Director Jose C. Grubisich Management For For 1.8 Elect Director David J. Lesar Management For For 1.9 Elect Director Robert A. Malone Management For For 1.10 Elect Director J. Landis Martin Management For For 1.11 Elect Director Jeffrey A. Miller Management For For 1.12 Elect Director Debra L. Reed Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against HERO MOTOCORP LTD. Meeting Date:AUG 31, 2015 Record Date:AUG 24, 2015 Meeting Type:ANNUAL Ticker:500182 Security ID:Y3194B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividend and Approve Final Dividend Management For For 3 Elect S. K. Munjal as Director Management For For 4 Approve Deloitte Haskins & Sells as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect S. Kamineni as Director Management For For 6 Amend Memorandum of Association Management For For 7 Adopt New Articles of Association Management For For 8 Approve Commission Remuneration for Non-Executive Directors Management For For HEWLETT PACKARD ENTERPRISE COMPANY Meeting Date:MAR 23, 2016 Record Date:JAN 26, 2016 Meeting Type:ANNUAL Ticker:HPE Security ID:42824C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel Ammann Management For For 1b Elect Director Marc L. Andreessen Management For For 1c Elect Director Michael J. Angelakis Management For For 1d Elect Director Leslie A. Brun Management For For 1e Elect Director Pamela L. Carter Management For For 1f Elect Director Klaus Kleinfeld Management For For 1g Elect Director Raymond J. Lane Management For For 1h Elect Director Ann M. Livermore Management For For 1i Elect Director Raymond E. Ozzie Management For For 1j Elect Director Gary M. Reiner Management For For 1k Elect Director Patricia F. Russo Management For For 1l Elect Director Lip-Bu Tan Management For Against 1m Elect Director Margaret C. Whitman Management For For 1n Elect Director Mary Agnes Wilderotter Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year HP INC. Meeting Date:APR 04, 2016 Record Date:FEB 05, 2016 Meeting Type:ANNUAL Ticker:HPQ Security ID:40434L105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Aida M. Alvarez Management For For 1b Elect Director Shumeet Banerji Management For For 1c Elect Director Carl Bass Management For For 1d Elect Director Robert R. Bennett Management For For 1e Elect Director Charles V. Bergh Management For For 1f Elect Director Stacy Brown-Philpot Management For For 1g Elect Director Stephanie A. Burns Management For For 1h Elect Director Mary Anne Citrino Management For For 1i Elect Director Rajiv L. Gupta Management For For 1j Elect Director Stacey Mobley Management For For 1k Elect Director Subra Suresh Management For For 1l Elect Director Dion J. Weisler Management For For 1m Elect Director Margaret C. Whitman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Eliminate Cumulative Voting Management For For HSBC HOLDINGS PLC Meeting Date:APR 22, 2016 Record Date:APR 21, 2016 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4(a) Elect Henri de Castries as Director Management For For 4(b) Elect Irene Lee as Director Management For For 4(c) Elect Pauline van der Meer Mohr as Director Management For For 4(d) Elect Paul Walsh as Director Management For For 4(e) Re-elect Phillip Ameen as Director Management For For 4(f) Re-elect Kathleen Casey as Director Management For For 4(g) Re-elect Laura Cha as Director Management For For 4(h) Re-elect Lord Evans of Weardale as Director Management For For 4(i) Re-elect Joachim Faber as Director Management For For 4(j) Re-elect Douglas Flint as Director Management For For 4(k) Re-elect Stuart Gulliver as Director Management For For 4(l) Re-elect Sam Laidlaw as Director Management For For 4(m) Re-elect John Lipsky as Director Management For For 4(n) Re-elect Rachel Lomax as Director Management For For 4(o) Re-elect Iain Mackay as Director Management For For 4(p) Re-elect Heidi Miller as Director Management For For 4(q) Re-elect Marc Moses as Director Management For For 4(r) Re-elect Jonathan Symonds as Director Management For For 5 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 6 Authorise the Group Audit Committee to Fix Remuneration of Auditors Management For For 7 Authorise Issue of Equity with Pre-emptive Rights Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Management For For 9 Authorise Directors to Allot Any Repurchased Shares Management For For 10 Authorise Market Purchase of Ordinary Shares Management For For 11 Authorise Issue of Equity in Relation to Contingent Convertible Securities Management For For 12 Authorise Issue of Equity without Pre-emptive Rights in Relation to Contingent Convertible Securities Management For For 13 Approve Scrip Dividend Scheme Management For For 14 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For HYUNDAI MOTOR CO. Meeting Date:MAR 11, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A005380 Security ID:Y38472109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect Two Inside Directors and Two Outside Directors (Bundled) Management For For 3 Elect Nam Seong-il as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For ING GROEP NV Meeting Date:APR 25, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:INGA Security ID:N4578E413 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.a Receive Report of Management Board (Non-Voting) Management None None 2.b Receive Announcements on Sustainability Management None None 2.c Receive Report of Supervisory Board (Non-Voting) Management None None 2.d Discuss Remuneration Report Management None None 2.e Adopt Financial Statements and Statutory Reports Management For For 3.a Receive Explanation on Profit Retention and Distribution Policy Management None None 3.b Approve Dividends of EUR 0.65 Per Share Management For For 4.a Approve Discharge of Management Board Management For For 4.b Approve Discharge of Supervisory Board Management For For 5.a Amend Articles to Change the Governance of the Company Re: Abolish Depositary Receipt Structure and Introduction of Other Governance Related Changes Management For For 5.b Amend Articles Re: European Bank Recovery and Resolution Directive Management For For 5.c Discussion of Executive Board Profile Management None None 5.d Discussion of Supervisory Board Profile Management None None 6 Approve Remuneration Policy for Members of the Supervisory Board Management For For 7 Elect Wilfred Nagel to Management Board Management For For 8 Elect Ann Sherry AO to Supervisory Board Management For For 9.a Authorize Issuance of Shares with Preemptive Rights up to 40 Percent of the Issued Share Capital Management For For 9.b Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital and Restricting/Excluding Preemptive Rights Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Other Business (Non-Voting) Management None None JPMORGAN CHASE & CO. Meeting Date:MAY 17, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Laban P. Jackson, Jr. Management For For 1i Elect Director Michael A. Neal Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 6 Prohibit Accelerated Vesting of Awards to Pursue Government Service Shareholder Against Against 7 Appoint Committee to Explore the Feasibly to Divest Non-Core Banking Segments Shareholder Against Against 8 Clawback Amendment Shareholder Against Against 9 Adopt Executive Compensation Philosophy with Social Factors Shareholder Against Against KB FINANCIAL GROUP INC. Meeting Date:MAR 25, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A105560 Security ID:Y46007103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Choi Young-hwi as Outside Director Management For For 3.2 Elect Choi Woon-yeol as Outside Director Management For For 3.3 Elect Yoo Seok-ryeol as Outside Director Management For For 3.4 Elect Lee Byeong-nam as Outside Director Management For For 3.5 Elect Park Jae-ha as Outside Director Management For For 3.6 Elect Kim Eunice Gyeong-hui as Outside Director Management For For 3.7 Elect Han Jong-su as Outside Director Management For For 4.1 Elect Choi Young-hwi as Member of Audit Committee Management For For 4.2 Elect Choi Woon-yeol as Member of Audit Committee Management For For 4.3 Elect Kim Eunice Gyeong-hui as Member of Audit Committee Management For For 4.4 Elect Han Jong-su as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KINGFISHER PLC Meeting Date:JUN 15, 2016 Record Date:JUN 13, 2016 Meeting Type:ANNUAL Ticker:KGF Security ID:G5256E441 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Alignment Shares and Transformation Incentive Plan Management For For 5 Approve Final Dividend Management For For 6 Re-elect Daniel Bernard as Director Management For For 7 Re-elect Andrew Bonfield as Director Management For For 8 Re-elect Pascal Cagni as Director Management For For 9 Re-elect Clare Chapman as Director Management For For 10 Re-elect Anders Dahlvig as Director Management For For 11 Re-elect Veronique Laury as Director Management For For 12 Re-elect Mark Seligman as Director Management For For 13 Re-elect Karen Witts as Director Management For For 14 Elect Rakhi (Parekh) Goss-Custard as Director Management For For 15 Reappoint Deloitte LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For KONICA MINOLTA INC. Meeting Date:JUN 17, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:4902 Security ID:J36060119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Matsuzaki, Masatoshi Management For For 1.2 Elect Director Yamana, Shoei Management For For 1.3 Elect Director Enomoto, Takashi Management For For 1.4 Elect Director Kama, Kazuaki Management For For 1.5 Elect Director Tomono, Hiroshi Management For For 1.6 Elect Director Nomi, Kimikazu Management For For 1.7 Elect Director Ando, Yoshiaki Management For For 1.8 Elect Director Shiomi, Ken Management For For 1.9 Elect Director Hatano, Seiji Management For For 1.10 Elect Director Koshizuka, Kunihiro Management For For KUNLUN ENERGY COMPANY LTD Meeting Date:FEB 18, 2016 Record Date:FEB 15, 2016 Meeting Type:SPECIAL Ticker:00135 Security ID:G5320C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition Agreement and Related Transactions Management For For 2 Approve Continuing Connected Transactions Arising from the Acquisition Management For For KUNLUN ENERGY COMPANY LTD Meeting Date:MAY 12, 2016 Record Date:MAY 09, 2016 Meeting Type:ANNUAL Ticker:00135 Security ID:G5320C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3A Elect Huang Weihe as Director Management For For 3B Elect Liu Xiao Feng as Director Management For For 3C Elect Sun Patrick as Director Management For Against 4 Elect Ding Shilu as Director Management For For 5 Elect Zhao Zhongxun as Director Management For For 6 Elect Zhang Yaoming as Director Management For For 7 Authorize Board to Fix Remuneration of Directors Management For For 8 Approve KPMG as Auditor and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Authorize Repurchase of Issued Share Capital Management For For 11 Authorize Reissuance of Repurchased Shares Management For Against MEDTRONIC PLC Meeting Date:DEC 11, 2015 Record Date:OCT 12, 2015 Meeting Type:ANNUAL Ticker:MDT Security ID:G5960L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard H. Anderson Management For For 1b Elect Director Craig Arnold Management For For 1c Elect Director Scott C. Donnelly Management For For 1d Elect Director Randall J. Hogan, III Management For For 1e Elect Director Omar Ishrak Management For For 1f Elect Director Shirley Ann Jackson Management For For 1g Elect Director Michael O. Leavitt Management For For 1h Elect Director James T. Lenehan Management For For 1i Elect Director Elizabeth G. Nabel Management For For 1j Elect Director Denise M. O'Leary Management For For 1k Elect Director Kendall J. Powell Management For For 1l Elect Director Robert C. Pozen Management For For 1m Elect Director Preetha Reddy Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MERCK KGAA Meeting Date:APR 29, 2016 Record Date:APR 07, 2016 Meeting Type:ANNUAL Ticker:MRK Security ID:D5357W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Accept Financial Statements and Statutory Reports for Fiscal 2015 Management For For 3 Approve Allocation of Income and Dividends of EUR 1.05 per Share Management For For 4 Approve Discharge of Management Board for Fiscal 2015 Management For For 5 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 6 Ratify KPMG AG as Auditors for Fiscal 2016 Management For For 7 Amend Articles Re: Changes in German Commercial Code and German Stock Corporation Act Management For For METRO AG Meeting Date:FEB 19, 2016 Record Date:JAN 28, 2016 Meeting Type:ANNUAL Ticker:MEO Security ID:D53968125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2014/2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.00 per Ordinary Share and EUR 1.06 per Preference Share Management For For 3 Approve Discharge of Management Board for Fiscal 2014/2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2014/2015 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2015/2016 Management For For 6.1 Reelect Ann-Kristin Achleitner to the Supervisory Board Management For For 6.2 Elect Karin Dohm to the Supervisory Board Management For For 6.3 Reelect Peter Kuepfer to the Supervisory Board Management For For 6.4 Elect Juergen Steinemann to the Supervisory Board Management For For 7 Approve Creation of EUR 325 Million Pool of Capital without Preemptive Rights Management For Against 8 Approve Remuneration of Supervisory Board Management For For MICHAEL KORS HOLDINGS LIMITED Meeting Date:JUL 30, 2015 Record Date:JUN 01, 2015 Meeting Type:ANNUAL Ticker:KORS Security ID:G60754101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director M. William Benedetto Management For For 1b Elect Director Stephen F. Reitman Management For For 1c Elect Director Jean Tomlin Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For MICROSOFT CORPORATION Meeting Date:DEC 02, 2015 Record Date:OCT 02, 2015 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates, lll Management For For 1.2 Elect Director Teri L. List-Stoll Management For For 1.3 Elect Director G. Mason Morfit Management For For 1.4 Elect Director Satya Nadella Management For For 1.5 Elect Director Charles H. Noski Management For For 1.6 Elect Director Helmut Panke Management For For 1.7 Elect Director Sandra E. Peterson Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 1.11 Elect Director Padmasree Warrior Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For MMC NORILSK NICKEL PJSC Meeting Date:SEP 14, 2015 Record Date:AUG 14, 2015 Meeting Type:SPECIAL Ticker:GMKN Security ID:46626D108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends of RUB 305.07 per Share for First Six Months of Fiscal 2015 Management For For MMC NORILSK NICKEL PJSC Meeting Date:DEC 19, 2015 Record Date:NOV 20, 2015 Meeting Type:SPECIAL Ticker:GMKN Security ID:ADPV30566 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends of RUB 321.95 per Share for First Nine Months of Fiscal 2015 Management For For 2 Approve Company's Membership in Non-Commercial Partnership Russian Risk Management Society Management For For S1 If You Are a Legal Entity Mark FOR; If You Are an Individual Holder Mark AGAINST Management None For MMC NORILSK NICKEL PJSC Meeting Date:JUN 10, 2016 Record Date:MAY 11, 2016 Meeting Type:ANNUAL Ticker:MNOD Security ID:ADPV30566 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For Did Not Vote 2 Approve Financial Statements Management For Did Not Vote 3 Approve Consolidated Financial Statements Management For Did Not Vote 4 Approve Allocation of Income and Dividends Management For Did Not Vote 5.1 Elect Sergey Barbashev as Director Management None Did Not Vote 5.2 Elect Aleksey Bashkirov as Director Management None Did Not Vote 5.3 Elect Rushan Bogaudinov as Director Management None Did Not Vote 5.4 Elect Sergey Bratukhin as Director Management For Did Not Vote 5.5 Elect Andrey Bugrov as Director Management None Did Not Vote 5.6 Elect Marianna Zakharova as Director Management None Did Not Vote 5.7 Elect Andrey Korobov as Director Management For Did Not Vote 5.8 Elect Stalbek Mishakov as Director Management None Did Not Vote 5.9 Elect Gareth Penny as Director Management For Did Not Vote 5.10 Elect Gerhard Prinsloo as Director Management For Did Not Vote 5.11 Elect Maksim Sokov as Director Management None Did Not Vote 5.12 Elect Vladislav Solovyev as Director Management None Did Not Vote 5.13 Elect Robert Edwards as Director Management For Did Not Vote 6.1 Elect Artur Arustamov as Member of Audit Commission Management For Did Not Vote 6.2 Elect Anna Masalova as Member of Audit Commission Management For Did Not Vote 6.3 Elect Georgiy Svanidze as Member of Audit Commission Management For Did Not Vote 6.4 Elect Vladimir Shilkov as Members of Audit Commission Management For Did Not Vote 6.5 Elect Elena Yanevich as Members of Audit Commission Management For Did Not Vote 7 Ratify Auditor of Company's Financial Statements Prepared in Accordance with Russian Accounting Standards (RAS) Management For Did Not Vote 8 Ratify Auditor of Company's Financial Statements Prepared in Accordance with International Financial Reporting Standards (IFRS) Management For Did Not Vote 9 Approve Remuneration of Directors Management For Did Not Vote 10 Approve Remuneration of Members of Audit Commission Management For Did Not Vote 11 Approve Related-Party Transactions Re: Indemnification Agreements with Directors and Executives Management For Did Not Vote 12 Approve Related-Party Transaction Re: Liability Insurance for Directors and Executives Management For Did Not Vote 13 Approve Related-Party Transaction Re: Amend Commission Agreement with AO Normetimpeks Management For Did Not Vote MORGAN STANLEY Meeting Date:MAY 17, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:MS Security ID:617446448 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Erskine B. Bowles Management For For 1b Elect Director Alistair Darling Management For For 1c Elect Director Thomas H. Glocer Management For For 1d Elect Director James P. Gorman Management For For 1e Elect Director Robert H. Herz Management For For 1f Elect Director Nobuyuki Hirano Management For For 1g Elect Director Klaus Kleinfeld Management For For 1h Elect Director Jami Miscik Management For For 1i Elect Director Donald T. Nicolaisen Management For For 1j Elect Director Hutham S. Olayan Management For For 1k Elect Director James W. Owens Management For For 1l Elect Director Ryosuke Tamakoshi Management For For 1m Elect Director Perry M. Traquina Management For For 1n Elect Director Rayford Wilkins, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 6 Prohibit Accelerated Vesting of Awards to Pursue Government Service Shareholder Against Against NAVISTAR INTERNATIONAL CORPORATION Meeting Date:FEB 10, 2016 Record Date:DEC 14, 2015 Meeting Type:ANNUAL Ticker:NAV Security ID:63934E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Troy A. Clarke Management For For 1.2 Elect Director Michael N. Hammes Management For For 1.3 Elect Director Vincent J. Intrieri Management For For 1.4 Elect Director James H. Keyes Management For For 1.5 Elect Director Stanley A. McChrystal Management For For 1.6 Elect Director Samuel J. Merksamer Management For For 1.7 Elect Director Mark H. Rachesky Management For For 1.8 Elect Director Michael Sirignano Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For NISSAN MOTOR CO. LTD. Meeting Date:JUN 22, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:7201 Security ID:J57160129 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 21 Management For For 2 Appoint Statutory Auditor Ando, Shigetoshi Management For Against 3 Approve Aggregate Compensation Ceiling for Statutory Auditors Management For For PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:JUL 01, 2015 Record Date:JUN 15, 2015 Meeting Type:SPECIAL Ticker:PETR4 Security ID:71654V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Gustavo Rocha Gattass as Alternate Board Member Nominated by Preferred Shareholders Shareholder None Against PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:APR 28, 2016 Record Date:APR 07, 2016 Meeting Type:ANNUAL Ticker:PETR4 Security ID:71654V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2.1 Elect Guilherme Affonso Ferreira as Director and Gustavo Rocha Gattass as Alternate Nominated by Preferred Shareholders Shareholder None For 4.1 Elect Walter Luis Bernardes Albertoni as Fiscal Council Member and Roberto Lamb as Alternate Nominated by Preferred Shareholders Shareholder None For QIAGEN NV Meeting Date:JUN 21, 2016 Record Date:MAY 24, 2016 Meeting Type:ANNUAL Ticker:QGEN Security ID:N72482107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3a Receive Report of Supervisory Board (Non-Voting) Management None None 3b Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Receive Explanation on Company's Reserves and Dividend Policy Management None None 6 Approve Discharge of Management Board Management For For 7 Approve Discharge of Supervisory Board Management For For 8 Amend Article 15.2 and Article 22.1: Binding Nomination and Director Terms Management For For 9a Reelect Stephane Bancel to Supervisory Board Management For For 9b Reelect Metin Colpan to Supervisory Board Management For For 9c Reelect Manfred Karobath to Supervisory Board Management For For 9d Elect Ross Levine to Supervisory Board Management For For 9e Reelect Elaine Mardis to Supervisory Board Management For For 9f Reelect Lawrence Rosen to Supervisory Board Management For For 9g Reelect Elizabeth Tallett to Supervisory Board Management For For 10a Reelect Peer Schatz to Management Board Management For For 10b Reelect Roland Sackers to Management Board Management For For 11 Ratify KPMG as Auditors Management For For 12a Grant Board Authority to Issue Shares Management For For 12b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 13 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 14 Allow Questions Management None None 15 Close Meeting Management None None ROYAL DUTCH SHELL PLC Meeting Date:JAN 27, 2016 Record Date:JAN 25, 2016 Meeting Type:SPECIAL Ticker:RDSA Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Cash and Share Offer for BG Group plc Management For For ROYAL DUTCH SHELL PLC Meeting Date:JAN 27, 2016 Record Date:JAN 25, 2016 Meeting Type:SPECIAL Ticker:RDSA Security ID:G7690A118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Cash and Share Offer for BG Group plc Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 24, 2016 Record Date:MAY 20, 2016 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Ben van Beurden as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Euleen Goh as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Hans Wijers as Director Management For For 12 Re-elect Patricia Woertz as Director Management For For 13 Re-elect Gerrit Zalm as Director Management For For 14 Appoint Ernst & Young LLP as Auditors Management For For 15 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve that Shell will become a Renewable Energy Company by Investing the Profits from Fossil Fuels in Renewable Energy Shareholder Against Against ROYAL DUTCH SHELL PLC Meeting Date:MAY 24, 2016 Record Date:MAY 20, 2016 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Ben van Beurden as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Euleen Goh as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Hans Wijers as Director Management For For 12 Re-elect Patricia Woertz as Director Management For For 13 Re-elect Gerrit Zalm as Director Management For For 14 Appoint Ernst & Young LLP as Auditors Management For For 15 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve that Shell will become a Renewable Energy Company by Investing the Profits from Fossil Fuels in Renewable Energy Shareholder Against Against SAMSUNG ELECTRONICS CO., LTD. Meeting Date:MAR 11, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1.1 Elect Lee In-ho as Outside Director Management For For 2.1.2 Elect Song Gwang-su as Outside Director Management For For 2.1.3 Elect Park Jae-wan as Outside Director Management For For 2.2.1 Elect Yoon Bu-geun as Inside Director Management For For 2.2.2 Elect Shin Jong-gyun as Inside Director Management For For 2.2.3 Elect Lee Sang-hun as Inside Director Management For For 2.3.1 Elect Lee In-ho as Member of Audit Committee Management For For 2.3.2 Elect Song Gwang-su as Member of Audit Committee Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 4 Amend Articles of Incorporation Management For For SANOFI Meeting Date:MAY 04, 2016 Record Date:APR 29, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:SAN Security ID:F5548N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.93 per Share Management For For 4 Reelect Laurent Attal as Director Management For For 5 Reelect Claudie Haignere as Director Management For For 6 Reelect Carole Piwnica as Director Management For For 7 Elect Thomas Sudhof as Director Management For For 8 Elect Diane Souza as Director Management For For 9 Advisory Vote on Compensation of Serge Weinberg, Chairman Management For For 10 Advisory Vote on Compensation of Olivier Brandicourt, CEO Management For Against 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Authorize up to 0.5 Percent of Issued Capital for Use in Stock Option Plans Management For For 13 Authorize up to 1.5 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 14 Authorize Filing of Required Documents/Other Formalities Management For For SERCO GROUP PLC Meeting Date:MAY 12, 2016 Record Date:MAY 10, 2016 Meeting Type:ANNUAL Ticker:SRP Security ID:G80400107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Edward Casey Jr as Director Management For For 4 Re-elect Michael Clasper as Director Management For For 5 Re-elect Angus Cockburn as Director Management For For 6 Re-elect Ralph Crosby Jr as Director Management For For 7 Elect Sir Roy Gardner as Director Management For For 8 Re-elect Tamara Ingram as Director Management For For 9 Re-elect Rachel Lomax as Director Management For For 10 Re-elect Angie Risley as Director Management For For 11 Re-elect Rupert Soames as Director Management For For 12 Re-elect Malcolm Wyman as Director Management For For 13 Reappoint Deloitte LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For SIEMENS AG Meeting Date:JAN 26, 2016 Record Date: Meeting Type:ANNUAL Ticker:SIE Security ID:D69671218 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2014/2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 3.50 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2014/2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2014/2015 Management For For 5 Ratify Ernst & Young GmbH as Auditors for Fiscal 2015/2016 Management For For 6.1 Reelect Nicola Leibinger-Kammueller to the Supervisory Board Management For For 6.2 Reelect Jim Hagemann Snabe to the Supervisory Board Management For For 6.3 Reelect Werner Wenning to the Supervisory Board Management For For 7 Approve Creation of EUR 90 Million Pool of Capital for Employee Stock Purchase Plan Management For For 8 Approve Spin-Off and Takeover Agreement with Siemens Healthcare GmbH Management For For SINGAPORE TELECOMMUNICATIONS LIMITED Meeting Date:JUL 21, 2015 Record Date: Meeting Type:ANNUAL Ticker:Z74 Security ID:Y79985209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Bobby Chin Yoke Choong as Director Management For For 4 Elect Chua Sock Koong as Director Management For For 5 Elect Venkataraman Vishnampet Ganesan as Director Management For For 6 Elect Teo Swee Lian as Director Management For For 7 Approve Directors' Fees Management For For 8 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 10 Approve Grant of Awards and Issuance of Shares Pursuant to the Singtel Performance Share Plan 2012 Management For For 11 Authorize Share Repurchase Program Management For For SKY PLC Meeting Date:NOV 04, 2015 Record Date:NOV 02, 2015 Meeting Type:ANNUAL Ticker:SKY Security ID:G8212B105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Nick Ferguson as Director Management For For 5 Re-elect Jeremy Darroch as Director Management For For 6 Re-elect Andrew Griffith as Director Management For For 7 Re-elect Tracy Clarke as Director Management For For 8 Re-elect Martin Gilbert as Director Management For For 9 Re-elect Adine Grate as Director Management For For 10 Re-elect Dave Lewis as Director Management For For 11 Re-elect Matthieu Pigasse as Director Management For For 12 Re-elect Andy Sukawaty as Director Management For For 13 Re-elect Chase Carey as Director Management For For 14 Re-elect James Murdoch as Director Management For For 15 Reappoint Deloitte LLP as Auditors and Authorise Their Remuneration Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For SOFTBANK GROUP CORP. Meeting Date:JUN 22, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:9984 Security ID:J75963108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, With a Final Dividend of JPY 21 Management For For 2.1 Elect Director Son, Masayoshi Management For For 2.2 Elect Director Nikesh Arora Management For For 2.3 Elect Director Miyauchi, Ken Management For For 2.4 Elect Director Ronald Fisher Management For For 2.5 Elect Director Yun Ma Management For For 2.6 Elect Director Miyasaka, Manabu Management For For 2.7 Elect Director Yanai, Tadashi Management For For 2.8 Elect Director Nagamori, Shigenobu Management For For 3 Approve Stock Option Plan Management For For 4 Approve Stock Option Plan Management For For 5 Transfer of Shares of Subsidiaries in Accordance with the Reorganization of Group Companies Management For For STANDARD CHARTERED PLC Meeting Date:MAY 04, 2016 Record Date:APR 29, 2016 Meeting Type:ANNUAL Ticker:STAN Security ID:G84228157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Elect David Conner as Director Management For For 5 Elect Bill Winters as Director Management For For 6 Re-elect Om Bhatt as Director Management For For 7 Re-elect Dr Kurt Campbell as Director Management For For 8 Re-elect Dr Louis Cheung as Director Management For For 9 Re-elect Dr Byron Grote as Director Management For For 10 Re-elect Andy Halford as Director Management For For 11 Re-elect Dr Han Seung-soo as Director Management For For 12 Re-elect Christine Hodgson as Director Management For For 13 Re-elect Gay Huey Evans as Director Management For For 14 Re-elect Naguib Kheraj as Director Management For For 15 Re-elect Simon Lowth as Director Management For For 16 Re-elect Sir John Peace as Director Management For For 17 Re-elect Jasmine Whitbread as Director Management For For 18 Reappoint KPMG LLP as Auditors Management For For 19 Authorise Board to Fix Remuneration of Auditors Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity with Pre-emptive Rights Management For For 23 Authorise Issue of Equity in Relation to Equity Convertible Additional Tier 1 Securities Management For For 24 Authorise Issue of Equity without Pre-emptive Rights Management For For 25 Authorise Issue of Equity without Pre-emptive Rights in Relation to Equity Convertible Additional Tier 1 Securities Management For For 26 Authorise Market Purchase of Ordinary Shares Management For For 27 Authorise Market Purchase of Preference Shares Management For For 28 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For SUNTRUST BANKS, INC. Meeting Date:APR 26, 2016 Record Date:FEB 17, 2016 Meeting Type:ANNUAL Ticker:STI Security ID:867914103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dallas S. Clement Management For For 1.2 Elect Director Paul R. Garcia Management For For 1.3 Elect Director M. Douglas Ivester Management For For 1.4 Elect Director Kyle Prechtl Legg Management For For 1.5 Elect Director Donna S. Morea Management For For 1.6 Elect Director David M. Ratcliffe Management For For 1.7 Elect Director William H. Rogers, Jr Management For For 1.8 Elect Director Frank P. Scruggs, Jr. Management For For 1.9 Elect Director Bruce L. Tanner Management For For 1.10 Elect Director Thomas R. Watjen Management For For 1.11 Elect Director Phail Wynn, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For SWISS REINSURANCE (SCHWEIZERISCHE RUECKVERSICHERUNGS) Meeting Date:APR 22, 2016 Record Date: Meeting Type:ANNUAL Ticker:SREN Security ID:H8431B109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Remuneration Report Management For For 1.2 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends of CHF 4.60 per Share Management For For 3 Approve Variable Short-Term Remuneration of Executive Committee in the Amount of CHF 20.3 Million Management For For 4 Approve Discharge of Board and Senior Management Management For For 5.1a Reelect Walter Kielholz as Director and Board Chairman Management For For 5.1b Reelect Raymond Ch'ien as Director Management For For 5.1c Reelect Renato Fassbind as Director Management For For 5.1d Reelect Mary Francis as Director Management For For 5.1e Reelect Rajna Gibson Brandon as Director Management For For 5.1f Reelect Robert Henrikson as Director Management For For 5.1g Reelect Trevor Manuel as Director Management For For 5.1h Reelect Carlos Represas as Director Management For For 5.1i Reelect Philip Ryan as Director Management For For 5.1j Reelect Susan Wagner as Director Management For For 5.1k Elect Paul Tucker as Director Management For For 5.2a Appoint Renato Fassbind as Member of the Compensation Committee Management For For 5.2b Appoint Robert Henrikson as Member of the Compensation Committee Management For For 5.2c Appoint Carlos Represas as Member of the Compensation Committee Management For For 5.2d Appoint Raymond Ch'ien as Member of the Compensation Committee Management For For 5.3 Designate Proxy Voting Services GmbH as Independent Proxy Management For For 5.4 Ratify PricewaterhouseCoopers AG as Auditors Management For For 6.1 Approve Maximum Remuneration of Directors in the Amount of CHF 10.1 Million Management For For 6.2 Approve Maximum Fixed and Variable Long-Term Remuneration of Executive Committee in the Amount of CHF 34 Million Management For For 7 Approve CHF 1.1 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 8 Authorize Repurchase of up to CHF 1 Billion of Issued Share Capital Management For For 9 Amend Articles Re: Financial Markets Infrastructure Act Management For For 10 Transact Other Business (Voting) Management For Against TECHNIP Meeting Date:APR 28, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:TEC Security ID:F90676101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends of EUR 2 per Share Management For For 3 Approve Stock Dividend Program Management For For 4 Approve Consolidated Financial Statements and Statutory Reports Management For For 5 Approve Auditors' Special Report on Related-Party Transactions Management For For 6 Approve Severance Payment Agreement with Thierry Pilenko, Chairman and CEO Management For For 7 Advisory Vote on Compensation of Thierry Pilenko, Chairman and CEO Management For For 8 Ratify Appointment of Didier Houssin as Director Management For For 9 Renew Appointment of Ernst and Young et Autres as Auditor Management For For 10 Renew Appointment of Pricewaterhouse Coopers Audit as Auditor Management For For 11 Renew Appointment of Auditex as Alternate Auditor Management For For 12 Appoint Jean-Christophe Georghiou as Alternate Auditor Management For For 13 Approve Remuneration of Directors in the Aggregate Amount of EUR 800,000 Management For For 14 Authorize Repurchase of Up to 8 Percent of Issued Share Capital Management For For 15 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 45 Million Management For For 16 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 9 Million Management For For 17 Approve Issuance of Equity or Equity-Linked Securities for up to EUR 9 Million for Private Placements Management For For 18 Authorize up to 0.50 Percent of Issued Capital for Use in Restricted Stock Plan Management For For 19 Subject to Approval of Item 18, Authorize up to 0.50 Percent of Issued Capital for Use in Restricted Stock Plan Reserved for Chairman and/or CEO and Executives Management For For 20 Authorize up to 0.5 Percent of Issued Capital for Use in Stock Option Plans Management For For 21 Subject to Approval of Item 20, Authorize Authorize up to 0.5 Percent of Issued Capital for Use in Stock Option Reserved for Chairman and/or CEO and Executives Management For For 22 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 23 Authorize Filing of Required Documents/Other Formalities Management For For TELEFONAKTIEBOLAGET LM ERICSSON Meeting Date:APR 13, 2016 Record Date:APR 07, 2016 Meeting Type:ANNUAL Ticker:ERIC B Security ID:W26049119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Chairman of Meeting Management For For 2 Prepare and Approve List of Shareholders Management For For 3 Approve Agenda of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Receive President's Report Management None None 8.1 Accept Financial Statements and Statutory Reports Management For For 8.2 Approve Discharge of Board and President Management For For 8.3 Approve Allocation of Income and Dividends of SEK 3.70 Per Share Management For For 9 Determine Number of Directors (10) and Deputy Directors (0) of Board Management For For 10 Approve Remuneration of Directors in the Amount of 4.1 Million for Chairman and SEK 990,000 for Other Directors, Approve Remuneration for Committee Work Management For For 11.1 Reelect Nora Denzel as Director Management For For 11.2 Reelect Borje Ekholm as Director Management For For 11.3 Reelect Leif Johansson as Director Management For For 11.4 Reelect Ulf Johansson as Director Management For For 11.5 Reelect Kristin Skogen Lund as Director Management For For 11.6 Elect Kristin S. Rinne as New Director Management For For 11.7 Reelect Sukhinder Singh Cassidy as Director Management For For 11.8 Elect Helena Stjernholm as New Director Management For For 11.9 Reelect Hans Vestberg as Director Management For For 11.10 Reelect Jacob Wallenberg as Director Management For For 12 Elect Leif Johansson as Board Chairman Management For For 13 Determine Number of Auditors (1) and Deputy Auditors (0) Management For For 14 Approve Remuneration of Auditors Management For For 15 Ratify PricewaterhouseCoopers as Auditors Management For For 16 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 17 Amend Articles Re Maximum Number of C Shares; Dividend of Class C shares; Deletion of Time Limitation Regarding Reduction of Share Capital Through Redemption of Series C Shares Election of Auditor Management For For 18.1 Approve 2016 Stock Purchase Plan Management For For 18.2 Approve Equity Plan Financing (2016 Stock Purchase Plan) Management For For 18.3 Approve Alternative Equity Plan Financing (2016 Stock Purchase Plan) Management For Against 18.4 Approve 2016 Key Contributor Retention Plan Management For For 18.5 Approve Equity Plan Financing (2016 Key Contributor Retention Plan) Management For For 18.6 Approve Alternative Equity Plan Financing (2016 Key Contributor Retention Plan) Management For Against 18.7 Approve 2016 Executive Performance Stock Plan Management For For 18.8 Approve Equity Plan Financing (2016 Executive Performance Stock Plan) Management For For 18.9 Approve Alternative Equity Plan Financing (2016 Executive Performance Stock Plan) Management For Against 19 Approve Equity Plan Financing (2012-2015 Long-Term Variable Remuneration Programs) Management For For 20 Request Board to Review How Shares are to be Given Equal Voting Rights and to Present a Proposal to That Effect at the 2016 AGM Shareholder None For 21 Request Board to Propose to the Swedish Government Legislation on the Abolition of Voting Power Differences in Swedish Limited Liability Companies Shareholder None Against 22.1 Amend Articles Re: Equal Voting Rights of Shares Shareholder None Against 22.2 Amend Articles Re: Former Politicians on the Board of Directors Shareholder None Against 23.1 Adopt Vision Regarding Work Place Accidents in the Company Shareholder None Against 23.2 Require Board to Appoint Work Group Regarding Work Place Accidents Shareholder None Against 23.3 Require Report on the Work Regarding Work Place Accidents to be Published at AGM and Include the Report in Annual Report Shareholder None Against 23.4 Adopt Vision Regarding Gender Equality in the Company Shareholder None Against 23.5 Instruct Board to Appoint a Working Group to Carefully Monitor the Development of Gender and Ethnicity Diversity in the Company Shareholder None Against 23.6 Annually Publish Report on Gender Equality and Ethnical Diversity (Related to Items 23.4 and 23.5) Shareholder None Against 23.7 Request Board to Take Necessary Action to Create a Shareholders' Association Shareholder None Against 23.8 Prohibit Directors from Being Able to Invoice Director's Fees via Swedish and Foreign Legal Entities Shareholder None Against 23.9 Instruct Board to Propose to the Government a Change in Legislation Regarding Invoicing of Director Fees Shareholder None Against 23.10 Instruct the Nomination Committee to Pay Extra Attention to Questions Concerning Ethics, Gender, and Ethnicity Shareholder None Against 23.11 Request Board to Propose to the Swedish Government to Draw Attention to the Need for Introducing a "cool-off" Period For Politicians Shareholder None Against 23.12 Request Board to Prepare a Proposal Regarding Board Representation for the Small and Midsize Shareholders Shareholder None Against 24 Close Meeting Management None None TELEFONICA S.A. Meeting Date:MAY 11, 2016 Record Date:MAY 06, 2016 Meeting Type:ANNUAL Ticker:TEF Security ID:879382109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Discharge of Board Management For For 4.1 Reelect Isidro Faine Casas as Director Management For Against 4.2 Reelect Julio Linares Lopez as Director Management For Against 4.3 Reelect Peter Erskine as Director Management For Against 4.4 Reelect Antonio Massanell Lavilla as Director Management For Against 4.5 Ratify Appointment of and Elect Wang Xiaochu as Director Management For Against 4.6 Ratify Appointment of and Elect Sabina Fluxa Thienemann as Director Management For For 4.7 Ratify Appointment of and Elect Jose Javier Echenique Landiribar as Director Management For For 4.8 Ratify Appointment of and Elect Peter Loscher as Director Management For For 4.9 Ratify Appointment of and Elect Juan Ignacio Cirac Sasturain as Director Management For For 5 Renew Appointment of Ernst & Young as Auditor for FY 2016 Management For For 6 Appoint PricewaterhouseCoopers as Auditor for FY 2017, 2018 and 2019 Management For For 7 Approve Reduction in Share Capital via Amortization of Treasury Shares Management For For 8.1 Approve Dividends Charged to Unrestricted Reserves Management For For 8.2 Authorize Capitalization of Reserves for Scrip Dividends Management For For 9 Authorize Board to Ratify and Execute Approved Resolutions Management For For 10 Advisory Vote on Remuneration Report Management For For TESCO PLC Meeting Date:SEP 30, 2015 Record Date:SEP 28, 2015 Meeting Type:SPECIAL Ticker:TSCO Security ID:G87621101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Disposal of the Homeplus Group Management For For TESCO PLC Meeting Date:JUN 23, 2016 Record Date:JUN 21, 2016 Meeting Type:ANNUAL Ticker:TSCO Security ID:G87621101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Simon Patterson as Director Management For For 4 Elect Alison Platt as Director Management For For 5 Elect Lindsey Pownall as Director Management For For 6 Re-elect John Allan as Director Management For For 7 Re-elect Dave Lewis as Director Management For For 8 Re-elect Mark Armour as Director Management For For 9 Re-elect Richard Cousins as Director Management For For 10 Re-elect Byron Grote as Director Management For For 11 Re-elect Mikael Olsson as Director Management For For 12 Re-elect Deanna Oppenheimer as Director Management For For 13 Re-elect Alan Stewart as Director Management For For 14 Reappoint Deloitte LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve Scrip Dividend Programme Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 22 Adopt New Articles of Association Management For For TEVA- PHARMACEUTICAL INDUSTRIES LTD Meeting Date:SEP 03, 2015 Record Date:AUG 04, 2015 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Reelect Roger Abravanel as Director For a Three Year Term Management For For 1b Elect Rosemary A. Crane as Director For a Three Year Term Management For For 1c Elect Gerald M. Lieberman as Director For a Three Year Term Management For For 1d Reelect Galia Maor as Director For a Three Year Term Management For For 2 Elect Gabrielle Greene-Sulzberger as External Director For a Three Year Term and Approve her Compensation Management For For 3a Amend Compensation Policy for the Directors and Officers of the Company, In Respect To Directors' Compensation Management For For 3a.1 Vote FOR if you have a personal interest in item 3a; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager. Management None Against 3b Approve Compensation of Company's Directors, Excluding Chairman Management For For 3c Approve Compensation of Yitzhak Peterburg, Chairman Management For For 4a Amend Employment Terms of Erez Vigodman, President and CEO Management For For 4b Approve Special Cash Bonus to Erez Vigodman, President and CEO Management For For 5 Approve 2015 Equity Compensation Plan Management For For 6 Reappoint Kesselman & Kesselman as Auditors Management For For 7 Discuss Financial Statements and the Report of the Board for 2014 Management None None TEVA- PHARMACEUTICAL INDUSTRIES LTD Meeting Date:NOV 05, 2015 Record Date:OCT 06, 2015 Meeting Type:SPECIAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize New Class of Mandatory Convertible Preferred Shares Management For For TEVA- PHARMACEUTICAL INDUSTRIES LTD Meeting Date:APR 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Reelect Yitzhak Peterburg as Director Until the 2019 Annual Meeting of Shareholders Management For For 1b Reelect Arie Belldegrun as Director Until the 2019 Annual Meeting of Shareholders Management For For 1c Reelect Amir Elstein as Director Until the 2019 Annual Meeting of Shareholders Management For For 2 Amend Compensation Policy for the Directors and Officers of the Company Management For For 2a Vote FOR if you are a controlling shareholder or have a personal interest in Item 2; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against 3a Approve an Increase to the Fees Payable to Erez Vigodman, CEO Management For For 3b Approve Amendment to Annual Cash Bonus Objectives and Payout Terms for Erez Vigodman, CEO Management For For 3c Approve Amendment to Annual Equity Awards for Erez Vigodman, CEO Management For For 4 Approve Amendment to the 2015 Long-Term Equity-Based Incentive Plan to Increase the Number of Shares Available for Issuance Thereunder Management For For 5 Reappoint Kesselman & Kesselman as Auditors and Authorize Board to Fix Their Remuneration Management For For TOSHIBA CORP. Meeting Date:JUN 22, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:6502 Security ID:J89752117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Capital Reduction Management For For 2 Amend Articles to Eliminate Post of Senior Adviser Management For For 3.1 Elect Director Tsunakawa, Satoshi Management For Against 3.2 Elect Director Hirata, Masayoshi Management For For 3.3 Elect Director Noda, Teruko Management For For 3.4 Elect Director Ikeda, Koichi Management For For 3.5 Elect Director Furuta, Yuki Management For For 3.6 Elect Director Kobayashi, Yoshimitsu Management For For 3.7 Elect Director Sato, Ryoji Management For For 3.8 Elect Director Maeda, Shinzo Management For For 3.9 Elect Director Shiga, Shigenori Management For For 3.10 Elect Director Naruke, Yasuo Management For For 4 Appoint External Audit Firm Management For For TOTAL SA Meeting Date:MAY 24, 2016 Record Date:MAY 19, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:FP Security ID:F92124100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.44 per Share Management For For 4 Approve Stock Dividend Program (Cash or New Shares) Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Gerard Lamarche as Director Management For For 7 Elect Maria Van der Hoeven as Director Management For For 8 Elect Jean Lemierre as Director Management For For 9 Elect Renata Perycz as Representative of Employee Shareholders to the Board Management For For A Elect Charles Keller as Representative of Employee Shareholders to the Board Management Against Against B Elect Werner Guyot as Representative of Employee Shareholders to the Board Management Against Against 10 Renew Appointment of Ernst and Young Audit as Auditor Management For For 11 Renew Appointment of KPMG SA as Auditor Management For For 12 Renew Appointment of Auditex as Alternate Auditor Management For For 13 Appoint Salustro Reydel SA as Alternate Auditor Management For For 14 Approve Auditors' Special Report on Related-Party Transactions Including a New Transaction with Thierry Desmarest Management For For 15 Approve Agreements with Patrick Pouyanne Management For For 16 Advisory Vote on Compensation of Thierry Desmarest, Chairman until Dec. 18, 2015 Management For For 17 Advisory Vote on Compensation of Patrick Pouyanne, CEO until Dec. 18, 2015, CEO and Chairman since Dec. 19, 2015 Management For For 18 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights and/or Capitalization of Reserves for Bonus Issue or Increase in Par Value up to Aggregate Nominal Amount of EUR 2.5 Billion Management For For 19 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 600 Million Management For For 20 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 600 Million Management For For 21 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Items 19 and 20 Management For For 22 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 23 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 24 Authorize up to 0.8 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 25 Authorize up to 0.75 Percent of Issued Capital for Use in Stock Option Plans Management For For TURKCELL ILETISIM HIZMETLERI AS Meeting Date:MAR 29, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:TCELL Security ID:900111204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Elect Presiding Council of Meeting Management None None 2 Authorize Presiding Council to Sign Minutes of Meeting Management For For 3 Accept Board Report Management None None 4 Accept Audit Report Management None None 5 Accept Financial Statements Management For For 6 Approve Discharge of Board Management For For 7 Approve Donation Policy Management For For 8 Approve Upper Limit of the Donations for 2016 and Receive Information on Charitable Donations for 2015 Management For Against 9 Amend Company Articles Management For For 10 Elect Directors Management For Against 11 Approve Director Remuneration Management For For 12 Ratify External Auditors Management For For 13 Approve Share Repurchase Plan Management For For 14 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For 15 Approve Dividends Management For For 16 Receive Information on the Guarantees, Pledges and Mortgages Provided by the Company to Third Parties Management None None 17 Close Meeting Management None None UNICREDIT SPA Meeting Date:APR 14, 2016 Record Date:APR 05, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:UCG Security ID:T960AS101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Stock Dividend Program Management For For 4 Increase Legal Reserve Management For For 5.1 Slate 1 Submitted by Fondazione Cassa Di Risparmio Di Torino, Cofimar Srl, and Allianz Shareholder None For 5.2 Slate 2 Submitted by Institutional Investors (Assogestioni) Shareholder None Did Not Vote 6 Approve Internal Auditors' Remuneration Shareholder None For 7 Elect Mohamed Hamad Ghanem Hamad Al Mehairi as Director Management For For 8 Approve Remuneration Report Management For For 9 Approve 2016 Group Incentive System Management For For 10 Approve Group Employees Share Ownership Plan 2016 Management For For 1 Authorize Capitalization of Reserves for a Bonus Issue Management For For 2 Authorize Board to Increase Capital to Service 2015 Incentive Plans Management For For 3 Authorize Board to Increase Capital to Service 2016 Incentive Plans Management For For A Deliberations on Possible Legal Action Against Directors if Presented by Shareholders Management None Against UNITED PARCEL SERVICE, INC. Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:UPS Security ID:911312106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David P. Abney Management For For 1b Elect Director Rodney C. Adkins Management For For 1c Elect Director Michael J. Burns Management For For 1d Elect Director William R. Johnson Management For For 1e Elect Director Candace Kendle Management For For 1f Elect Director Ann M. Livermore Management For For 1g Elect Director Rudy H.P. Markham Management For For 1h Elect Director Clark 'Sandy' T. Randt, Jr. Management For For 1i Elect Director John T. Stankey Management For For 1j Elect Director Carol B. Tome Management For For 1k Elect Director Kevin M. Warsh Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Report on Lobbying Payments and Policy Shareholder Against Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against Against 5 Adopt Holy Land Principles Shareholder Against Against VODAFONE GROUP PLC Meeting Date:JUL 28, 2015 Record Date:JUL 24, 2015 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882192 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Nick Read as Director Management For For 5 Re-elect Sir Crispin Davis as Director Management For For 6 Elect Dr Mathias Dopfner as Director Management For For 7 Re-elect Dame Clara Furse as Director Management For For 8 Re-elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Nick Land as Director Management For For 12 Re-elect Philip Yea as Director Management For For 13 Approve Final Dividend Management For For 14 Approve Remuneration Report Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Growth Fund, Inc. By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 29, 2016 * Print the name and title of each signing officer under his or her signature.
